Citation Nr: 0921273	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  01-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
major aphthous stomatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the Board sitting at the RO in 
October 2005.  A transcript of the hearing is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veterans Law Judge who presided at the hearing in 
February 2006 is no longer on the Board.  The law requires 
that the Veterans Law Judge who presides at a hearing for 
issues on appeal must participate in any decision on those 
issues.  38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. 
§ 20.707 (2008).  

In correspondence in May 2009, the Board offered the veteran 
the opportunity for a new hearing.  38 C.F.R. § 20.717 
(2008).  The veteran responded that he desired a new hearing 
before the Board sitting at the Regional Office.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board sitting at the Regional Office 
at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




